Oroplata Resources, Inc. #3 - 7 San Marcos Puerto Plata, Dominican Republican, 80027 June 17, 2014 VIA ELECTRONIC SUBMISSION THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION Division of Corporation Finance treet, NE Washington, DC20549 Attention:Suying Li Dear Sirs/Mesdames: RE: Oroplata Resources, Inc. (the “Company”) - Form 8-K Filed on June 11, 2014 - SEC Comment Letter Dated June 11, 2014 - SEC File No. 000-55088 Dear Sirs and Mesdames: In connection with our responses to your comment letter dated June 11, 2014, the Company acknowledges that: · The Company is responsible for the adequacy and accuracy of the disclosure in the filing; · Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · The Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please do not hesitate to contact the undersigned if you require more information about the Company. Very truly yours, Oroplata Resources, Inc. /s/Hilario Santos Sosa Hilario Santos Sosa Chief Executive Officer, President and Director -1-
